ON REHEARING

                                    UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6544


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

KENYATTE BROWN,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Margaret B. Seymour, Senior District Judge. (3:01-cr-01109-MBS-1)


Submitted: June 30, 2020                                          Decided: July 13, 2020


Before KEENAN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Emily Deck Harrill, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Columbia, South Carolina, for Appellant. Sherri A. Lydon, United
States Attorney, William K. Witherspoon, Assistant United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kenyatte Brown petitions this court for panel rehearing and rehearing en banc of

our decision affirming the district court’s denial of relief on Brown’s motion for a sentence

reduction pursuant to section 404 of the First Step Act of 2018, Pub. L. No. 115-391, 132

Stat. 5194, 5222. See United States v. Brown, 785 F. App’x 189, 190 (4th Cir. 2019). In

light of our decisions in United States v. Woodson, __ F.3d__, No. 19-6976, 2020 WL

3443925 (4th Cir. June 24, 2020), and United States v. Chambers, 956 F.3d 667 (4th Cir.

2020), we grant Brown’s petition for panel rehearing, vacate the district court’s order, and

remand for consideration of Brown’s claims on the merits. ∗ We express no opinion on the

merits of Brown’s First Step Act motion. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                             VACATED AND REMANDED




       ∗
        The district court did not have the benefit of Woodson and Chambers when it
denied Brown’s motion in this case.

                                             2